           Case 2:20-cv-00118-BJR Document 55 Filed 02/17/21 Page 1 of 3




 1                                      THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 8
     AMEENJOHN STANIKZY;
 9
                                           NO. 2:20-cv-00118-BJR
                      Plaintiff,
10
     v.                                    ORDER GRANTING STIPULATED
11
                                           MOTION TO AMEND BRIEFING
     PROGRESSIVE DIRECT INSURANCE          SCHEDULE
12
     COMPANY.
13                    Defendant.
14

15

16

17

18

19

20

21

22

23

                                                   CHRISTIE LAW GROUP, PLLC
     ORDER GRANTING STIPULATED MOTION          2100 WESTLAKE AVENUE N., SUITE 206
     TO AMEND BRIEFING SCHEDULE - 1                   SEATTLE, WA 98109
     (2:20-cv-00118-BJR)                                 206-957-9669
                 Case 2:20-cv-00118-BJR Document 55 Filed 02/17/21 Page 2 of 3




 1
                                                   ORDER
 2
            THIS MATTER having come on regularly before this Court on the parties’ Stipulated
 3
     Motion to Amend Briefing Schedule, the Court having reviewed the pleadings and files in this
 4
     matter, and being otherwise fully advised in this matter;
 5
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the briefing schedule on
 6
     Plaintiff’s Motion for Class Certification is amended as follows:
 7
            1)       Progressive’s class certification opposition and any expert disclosures/Rule 26
 8
     reports and/or declarations relating to any class certification opposition and related motions are
 9
     due on March 26, 2021.
10
            2)       Plaintiff’s rebuttal expert disclosures/Rule 26 reports and/or declarations relating
11
     to any class certification reply and/or opposition to any defense motions are due on June 16, 2021.
12
            3)       Reply on any Motion filed by Progressive shall be due July 27, 2021.
13
        Dated this 17th day of February, 2021.
14

15

16

17
                                                           A
                                                           Barbara Jacobs Rothstein
                                                           U.S. District Court Judge
18

19   Presented by:

20 By      /s/ Robert L. Christie
   Robert L. Christie, WSBA #10895
21 CHRISTIE LAW GROUP, PLLC
   2100 Westlake Avenue N., Suite 206
   Seattle, WA 98109
22
   Tel: 206-957-9669
   Fax: 206-352-7875
23
   bob@christielawgroup.com
                                                                     CHRISTIE LAW GROUP, PLLC
      ORDER GRANTING STIPULATED MOTION                           2100 WESTLAKE AVENUE N., SUITE 206
      TO AMEND BRIEFING SCHEDULE - 1                                    SEATTLE, WA 98109
      (2:20-cv-00118-BJR)                                                  206-957-9669
              Case 2:20-cv-00118-BJR Document 55 Filed 02/17/21 Page 3 of 3




 1   Jeffrey S. Cashdan (admitted pro hac vice)
     Zachary A. McEntyre (admitted pro hac vice)
 2   James Matthew Brigman (admitted pro hac vice)
     Allison Hill White (admitted pro hac vice)
 3   KING & SPALDING LLP
     1180 Peachtree Street
 4   Atlanta, GA 30309
     Tel: 404-572-4600
 5   Fax: 404-572-5100
     jcashdan@kslaw.com
 6   zmcentyre@kslaw.com
     mbrigman@kslaw.com
 7   awhite@kslaw.com

 8 Attorneys for Defendant Progressive Direct Insurance Company

 9
     By     /s/ Stephen M. Hansen
10   Stephen M. Hansen, WSBA # 15642
     Law Office of Stephen M. Hansen, P.S.
11   1821 Dock Street, Suite 103
     Tacoma Washington 98402
12   Tel: 253-302-5955
     Fax: 253- 301-1147
13   steve@stephenmhansenlaw.com

14 Scott P. Nealey (admitted pro hac vice)
   Law Office of Scott P. Nealey
15 71 Stevenson Street, Suite 400,
   San Francisco, CA 94105
16 Telephone: 415-231-5311
   Facsimile: 415-231-5313
17 snealey@nealeylaw.com

18 Attorneys for Plaintiff

19

20

21

22

23

                                                           CHRISTIE LAW GROUP, PLLC
      ORDER GRANTING STIPULATED MOTION                 2100 WESTLAKE AVENUE N., SUITE 206
      TO AMEND BRIEFING SCHEDULE - 2                          SEATTLE, WA 98109
      (2:20-cv-00118-BJR)                                        206-957-9669
